Citation Nr: 1710537	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969. 

This matter is before the board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing is of record.  

In a July 2015 decision, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR) in April 2016.  By an April 2016 order the Court granted the JMR and remanded the matter for compliance with its instructions.  

In compliance with the April 2016 JMR the Board remanded the appeal in July 2016 for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in July 2016 in order to obtain an addendum opinion which addressed whether his hypertension was etiologically related to his active service, to include herbicide exposure, or to any of his service-connected disabilities.  

In response to the July 2016 Board remand a September 2016 addendum opinion was obtained.  The opinion provider concluded that the Veteran's hypertension was less likely than not etiologically related to his active service.  The opinion provider's rationale noted that the Veteran had essential hypertension which "is not secondary to or caused by any other condition."  Therefore, indicating it could not be caused by Agent Orange exposure.  Moreover, the opinion provider noted the Veterans and Agent Orange: Update 2012 statement provided by the Institute of Medicine of the National Academies (IOM) that there was "limited or suggestive evidence of an association" between hypertension and Agent Orange was based on speculation and was not supported by medical evidence.  The opinion provider found that the verbiage of the IOM statement "implies risk; risk is not cause." 

The opinion provider concluded that the Veteran's hypertension was not caused by his service-connected conditions noting again that essential hypertension is not caused by any other disease to include diabetes, posttraumatic stress disorder (PTSD), and neuropathy.  The opinion provider added that diabetes and hypertension "share a common possible underlying cause as they are part of the metabolic syndrome, but this means that they do not cause each other."  The opinion provider also concluded the Veteran's service-connected conditions did not aggravate his hypertension because his hypertension was well controlled on medication.  The opinion provider noted that "[t]he conditions are comorbid, separate and independent of each other."  

The Board finds the September 2016 addendum opinion to be inadequate.  The opinion provider's rationale for concluding there was no nexus between the Veteran's active service and hypertension was not complete.  The opinion provider's assertion that the IOM statement was based on speculation and was not supported by medical evidence appears to show that the examiner specifically discounted any association as being possible.  The Board points out, however, that the National Academy of Sciences (NAS) IOM's Veterans and Agent Orange: Update 2010 triggered the Board's obligation to obtain the medical opinion.  Further, in reports prior to 2006, NAS placed hypertension in the "Inadequate or Insufficient Evidence" category but, in the 2006 and 2008 Updates, "elevated hypertension to the 'Limited or Suggestive Evidence' category." 77 Fed.Reg. 47,924, 47, 926 (Aug. 10, 2012); see also Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2006 (2007).  Thus, the examiner's dismissal of that theory was not appropriate.  

Further, the examiner did not include any reference to the specifics of this Veteran's case in discounting application of the IOM statement.  Additionally, the opinion provider failed to provide a thorough rationale explaining why diabetes mellitus and hypertension could not cause each other despite sharing a common possible underlying cause.  The opinion provider's conclusion as to whether the Veteran's hypertension was aggravated by his service connection conditions also failed to provide a thorough rationale.  The opinion provider never specified which conditions he was referencing when stating "[t]he conditions are comorbid..." making it impossible for the Board to know if the opinion provider considered all of the Veteran's service-connected conditions.  Moreover, the opinion provider's assertion that diabetes mellitus, assuming that is the condition he was referencing, is separate and independent from hypertension is contradictory to his earlier statement that diabetes mellitus and hypertension can share a common cause.  Moreover, his assertion that PTSD is independent from hypertension contradicts a statement by a July 2012 VA examiner indicating that PTSD and hypertension are associated.  Additionally, the opinion provider's repeated statements that essential hypertension was not secondary to or caused by any other condition is factually inaccurate.  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  Dorland's Illustrated Medical Dictionary 1996 (32nd ed. 2012).  Thus, indicating a cause for the Veteran's hypertension has not been found, not that it is not secondary to or caused by any other condition.  Therefore, an addendum opinion must be obtained on remand.  

Moreover, the Veteran indicated that he continually takes medication for his hypertension prescribed by a physician; however, his claims file does not contain any medical records referencing hypertension dated after December 2012.  Therefore, the claim must be remanded in order to determine if there are any outstanding VA or private treatment records.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  The AOJ must contact the opinion provider who provided the September 2016 addendum opinion in connection with the Veteran's claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the review of the record, the opinion provider should address the following:  

(a)  Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service, to include herbicide exposure?

The examiner should consider and discuss as necessary the following:

(i)  IOM's Veterans and Agent Orange: Update 2012 and its findings that there was "limited or suggestive evidence of an association" between Agent Orange and hypertension; and 

(ii)  The definition of essential hypertension as hypertension occurring without discoverable organic cause.  Dorland's Illustrated Medical Dictionary 1996 (32nd ed. 2012).

(b)  Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is caused by his service-connected disabilities of PTSD, Diabetes Mellitus, Type II, and bilateral lower extremity neuropathy?

(c)  If the answer to (b) is no the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is aggravated by his service-connected disabilities of PTSD, Diabetes Mellitus, Type II, and bilateral lower extremity neuropathy?

The opinion provider should consider and discuss as necessary the July 2012 VA examiner's statement that PTSD and hypertension are associated.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the September 2016 addendum opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




